.   -




                                          June 10, 1955


        Hon. A. M. Muldrow                      Opinion No.    S-15.9
        Secretary of State
        Capitol station                         Re:   Deadline for payment of.
        Austin. Texas                                 franchise taxes when May
                                                      1st falls on Sunday.
        Dear Mr.     Muldrow:

                   YOU submit for the opinion of thts office two questions based
        upon the facts disclosed by your letter’ which is, in part, as follows:

                   *Article     7084. V.C.S.   of Texas, provides,      in part,
               as follows:

                       ‘Except as herein provided, every domestic and
                      foreign corporathin heretofore or hereafter
                      chartered or authorized to do,business in Texas,
                      or doing business in Texas,~ shall, on or before
                      May first of each year, pay in advance. to the
                      Secretary of State a franchise tax for the year
                      following, . . *’

                      UArt$cle 709 1.~V.C.S.   of Texas,   provides, in part!
                   as follows:

                      ‘Any corporation, either domestic or foreign
                      which shall fail to pay any franchise tax pro-
                      vided for in this Chapter when the same shall
                      become due and payable under the provl.sions
                      of this Chapter, shall thereup6n become liable
                      to a penalty of twenty-five per cent (25%) of tb.e
                      amount of such franchise tax due by such tory
                      poration.   . . .*

                   “May 1, 1955 fell on Sunday. . . . In all cases,
               we have assessed the’25% penalty where the envelope
               in which remittances were received bore a postmark
               afterMay l...   . .

                      *Since money is involved, and in some cases a
                   considerable amount, we are asking for an official
                   ruling on the following questions:
                                                                                         -   .



- 6 Tex. 76~ Hanover afire Insurance’ Co:v. Shrader and
                   .Rogers, 89 Tex. 35.~33 S., W. 112. 32 S.W. 872, ,30 L.R.A.
                    49~8,59.Am. St; Rep. 25~ ,Fldellty & CaS&lty Co. ~ofNew
                   .York:$ Mlllican, Tex. Clv. App., 11.5 S.W. Zd 464, kiror
                    refusedi   . . .”

                      ArtlcIe .7084 contains no provision~for extend&g the ‘&l&e for
        .~,thepayment of franchise taxes when @e l+st day for such paym&nt.,is a
       .~:~&gal hollday~ or Sunday.

                         The p&&y   prtilslons of the franchise tax statute appear to
            be rather +rsh,: however the matter has’been’ called, to the .a@+ion   of
            ,+.helegislature by s&&al secretaries of s&te..and the $gtiJatMe has
            not seen fit to’cbange these requirements.
-.




     Hon. A. M. Muldrow. Page ,3 (Opinion No. S-159)



                                   SUMMARY

                 In cases where May 1st falls on Sunday and the envelope in
     which remittances are mailed to, the Secretary of State bears a post-
     mark of May 2nd or in cases where the taxpayer bringe.his papment to
     the office of’the Secretary of State on Monday, May Znd, following Sun-
     day, May let, the penalty for delinquent payments as provided in
     Article ~7084,. V; C, S., would apply.

                                         Yours very truly,

     APPROVED:                           JOHN BEN SHEPPERD
                                         Attorney General
     John Atchison
     Reviewer

     J..A. Amis,‘Jr.
     Reviewer
                                               Assistant
     Robert S. Trotti
     First Assistant

     John Ben Sbepperd
     Attorney General

     LPL:rn